DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to claims 1-20, Examiner considers Li (H. Li et al., Deep Oxidative Desulfurization of Fuels in Redox Ionic Liquids Based on Iron Chloride, 11 Green Chem. 810-815 (2009)) and Likhanova (US 2009/0288992) to be the closest relevant prior art references.  Li discloses a catalytic system for removing heteroatom compounds from hydrocarbon streams, the system comprising an ionic liquid with organic cation and an anion of iron (see Li, Abstract; page 810, left column, first paragraph; and page 810, right column, third paragraph).  The catalytic system may be used in a process for oxidative desulfurization of hydrocarbon fuels (see Li, Abstract).  Likewise, Likhanova discloses a catalytic system for removing heteroatom compounds from hydrocarbon streams, the system comprising an ionic liquid comprising an organic cation and an anion of iron (see Likhanova, Abstract).  However, neither Li nor Likhanova disclose or otherwise suggest wherein the catalytic system comprises an organometallic complex of iron (II), such complex consisting of an organometallic cation of iron (II), an ionophilic binder system, 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Randy Boyer/
Primary Examiner, Art Unit 1771